The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Status of Claims
3. 	This action is in response to Applicant’s Request for Reconsideration dated 05/13/2022.
4.	Claims 1, 3-6, 8-13, and 15 are currently pending.
5.	Claims 1, 8, and 13 have been amended.
6.	Claims 2, 7, and 14 have been cancelled.

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claim(s) 1, 8-9, 12-13, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maeda et al (US 2010/0326957).
Regarding claim 1:
Maeda teaches a placing table (substrate stage, 5) comprising a first surface (top surface of second electrostatic chucking layer 54) located at an outer side than a substrate (10) [fig 2 & 0048, 0051]; and a second surface (top surface of first electrostatic chucking layer 59) on which the substrate (4) is placed, wherein a first path (58) is formed to correspond to the first surface (top surface of second electrostatic chucking layer 54) [fig 2 & 0048-0049, 0055], wherein a ring member (focus ring, 51) is placed on the first surface (top surface of second electrostatic chucking layer 54) to surround the substrate (4) [fig 2 & 0051], and when a vertical distance between the first surface (top surface of 54) and the first path (58) is h and a horizontal distance from an inner boundary of the first surface to the first path is d, d is larger than h (d>h) (see fig 2) [fig 2 & 0055].
Regarding claim 8:
	Maeda teaches the first surface (top surface of 54) is an outer top surface of an electrostatic chuck (electrostatic chucking layer), configured to attract the ring member (51) [fig 2 & 0051]. 
Regarding claim 9:
	Maeda teaches the second surface (top surface of 59) is an inner top surface of the electrostatic chuck (electrostatic chucking layer), configured to attract the substrate (4) [fig 2 & 0049].
Regarding claim 12:
	Maeda teaches the first path (58) is formed at an outer side than an edge of the substrate (see fig 2) [fig 2 & 0055]. 
Regarding claim 13:
	Maeda teaches a substrate processing apparatus (plasma processing apparatus) comprising a chamber (vacuum vessel, 1) configured to perform a plasma processing or a heat treatment therein [fig 1 & 0043]; and a placing table (substrate stage, 5) configured to place a substrate (4) on an electrostatic chuck (59) within the chamber (vacuum vessel, 1) [fig 1-2 & 0043, 0048], wherein the placing table (5) comprises: a first surface (top surface of second electrostatic chucking layer 54) located at an outer side than a substrate (10) [fig 2 & 0048, 0051]; and a second surface (top surface of first electrostatic chucking layer 59) on which the substrate (4) is placed, wherein a first path (58) is formed to correspond to the first surface (top surface of second electrostatic chucking layer 54) [fig 2 & 0048-0049, 0055], wherein a ring member (focus ring, 51) is placed on the first surface (top surface of second electrostatic chucking layer 54) to surround the substrate (4) [fig 2 & 0051], and when a vertical distance between the first surface (top surface of 54) and the first path (58) is h and a horizontal distance from an inner boundary of the first surface to the first path is d, d is larger than h (d>h) (see fig 2) [fig 2 & 0055].
Regarding claim 15:
	Maeda teaches a chiller unit (temperature controller, 20/22), wherein a second path (56) is formed to correspond to the second surface (top surface of 59), and the chiller unit (20/22) is configured to supply a heat exchange medium (coolant) into the first path (58) and the second path (56) [fig 1 & 0049, 0055].

Claim Rejections - 35 USC § 103
9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 3-4 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al (US 2010/0326957) as applied to claims 1, 8-9, 12-13 and 15 above, and further in view of Kitagawa (US 2015/0373783).
The limitations of claims 1, 8-9, 12-13, and 15 have been set forth above.
Regarding claims 3-4:
	Maeda teaches a second path (56) is formed to correspond to the second surface (top surface of 59) [fig 2 & 0049]; and wherein when a horizontal distance from the first path (58) to the second path (59) is d', d' is larger than d (d'>d) (see fig 2) [fig 2 & 0049].
	Maeda does not specifically disclose when a width of the second path in a horizontal direction is w1 and a width of the first path in the horizontal direction is w2, w1 is larger than w2 (w1>w2).
	Kitagawa teaches when a width of the second path (2e) in a horizontal direction is w1 and a width of the first path (2f) in the horizontal direction is w2, w1 is larger than w2 (w1>w2) (see fig 2) [fig 2 & 0042].
	Maeda and Kitagawa are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the width of the second path of Maeda to be greater than a width of the first path, as in Kitagawa, because such is an effective cooling configuration [Kitagawa – 0042]. 
Regarding claim 10:
	Maeda does not specifically teach the electrostatic chuck comprises a first heater which is disposed between the first surface and the first path and configured to control a temperature of the ring member.
Kitagawa teaches a first heater (heater electrode, 22) which is disposed between the first surface (top surface of 20b) and the first path (2f) and configured to control a temperature of the ring member (focus ring, 5) [fig 2 & 0025]. 
Maeda and Kitagawa are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the electrostatic chuck of Maeda to comprise a first heater, as in Kitagawa, to control the temperature of the ring member [Kitagawa – 0025].
Regarding claim 11:
	Maeda does not specifically teach the electrostatic chuck comprises a second heater which is disposed in parallel with the second surface and configured to control a temperature of the substrate.
Kitagawa teaches a second heater (one or more heaters, 6c) which is disposed in parallel with the second surface (6d) and configured to control a temperature of the substrate (W) [fig 2 & 0024]. 
Maeda and Kitagawa are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the electrostatic chuck of Maeda to comprise a second, as in Kitagawa, to control the temperature of the substrate [Kitagawa – 0024].
12.	Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al (US 2010/0326957) in view of Kitagawa (US 2015/0373783) as applied to claims 3-4 and 10-11 above, and further in view of Iwasaki (US 2006/0219360).
The limitations of claims 3-4 and 10-11 have been set forth above.
Regarding claim 5:
	Modified Maeda does not specifically teach the first path and the second path are connected to a chiller unit, which is allowed to supply a heat exchange medium into the first path and the second path, in parallel. 
	Iwasaki teaches the first path (24) and the second path (22) are connected to a chiller unit (chiller unit, 14), which is allowed to supply a heat exchange medium into the first path (24) and the second path (22), in parallel (connected in parallel) [fig 4 & 0077].
Modified Maeda and Iwasaki are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the first and second paths of modified Maeda to be connected in parallel, as in Iwasaki, to obtain a desired temperature distribution wherein the temperature of the central region is comparatively higher than that of the peripheral region [Iwasaki – 0079].
Regarding claim 6:
	Modified Maeda does not specifically teach the first path and the second path are connected to a chiller unit, which is allowed to supply a heat exchange medium into the first path and the second path, in series. 
Iwasaki teaches the first path (24) and the second path (22) are connected to a chiller unit (chiller unit, 14), which is allowed to supply a heat exchange medium into the first path (24) and the second path (22), in series (connected in series) [fig 6 & 0080].
Modified Maeda and Iwasaki are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the first and second paths of modified Maeda to be connected in series, as in Iwasaki, to obtain a desired uniform temperature distribution [Iwasaki – 0082].

Response to Arguments
13.	Applicant’s arguments, see Remarks, filed 05/13/2022, with respect to the rejection of claim(s) 1 and 7-13 under 35 USC 102(a)(1) and claim(s) 2-6 and 14-15 under 35 USC 103 have been fully considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.
The teachings of Maeda et al (US 2010/0326957) remedy anything lacking in the combination of references as applied above to the amended claims.

Conclusion
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081. The examiner can normally be reached Mon - Thurs 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Benjamin Kendall/Primary Examiner, Art Unit 1718